Citation Nr: 1525335	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  07-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for PTSD.

This matter has previously been before the Board in May and September 2010, and was remanded on these occasions to provide the Veteran with a hearing before a Veterans Law Judge.  In March 2011 the Veteran was afforded his requested hearing before the undersigned Veterans Law Judge (VLJ).  A transcript from the hearing has been associated with the claims file.

This matter was again before the Board in September 2011, when it was remanded to provide further evidentiary development.  The appeal returned to the Board most recently in November 2013; on this occasion, the Board granted reopening of the Veteran's previously denied claim to service connection for an acquired psychiatric condition other than PTSD, and remanded both of the above-listed issues to obtain additional medical records and a VA medical opinion. 

As discussed further below, the Board concludes that an additional remand is required in this case, as the agency of original jurisdiction (AOJ) has failed to comply with the Board's directives in its November 2013 remand order. Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded this appeal to obtain additional pertinent medical records.  The Board's remand order included an instruction to request an authorization from the Veteran to obtain pertinent private treatment records, and specifically a request for records from Good Samaritan Hospital; thereafter, the RO was to procure any outstanding treatment records identified by the Veteran, and associate these records with the claims file.  If records identified by the Veteran could not be obtained, the Veteran and his representative were to be notified to that effect.

In a November 2013 release form (VA Form 21-4142), the Veteran provided a release for the requested private facility but also indicated that he had continued to obtain VA medical treatment at a Zanesville, Ohio outpatient clinic, and at the Columbus, Ohio VAMC, through the present time and also reported treatment at the VA facilities in Cleveland, Dayton and Brecksville.  The RO requested the records from the private facility; however never associated updated VA treatment records with the claims file.  The most recent VA treatment records associated with the claims file were produced in June 2012.  Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must make further efforts to obtain up-to-date VA medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date records of the Veteran's VA medical treatment, to specifically include those produced in 2013, as referenced in the Veteran's November 2013 VA Form 21-4142.

If any requested records are not available, that fact must clearly be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.
 
2.  After all available records have been obtained, return
the claims file to the examiner who provided the
November 2011 examination and January 2014 addendum opinion, if available; if not, a similarly qualified examiner should be employed.  The examiner must indicate that the Veteran's claims file has been reviewed.

The examiner should opine whether it is at least as likely
as not (a 50 percent or greater probability) that any
acquired psychiatric disability had its onset during service.

The examiner must provide a complete rationale for all
opinions expressed.  If he or she is unable to provide the
requested opinion without resort to speculation, then the examiner should explain why such an opinion would be speculative.  If an additional examination is necessary to provide the requested opinion, then the Veteran shall be scheduled for an additional examination.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



